FINANCIAL INVESTORS TRUST SUPPLEMENT DATED AUGUST 1, 2, PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION FOR THE CLOUGH CHINA FUND (THE "FUND") DATED FEBRUARY 28, 2016, AS SUPPLEMENTED FROM TIME TO TIME Effective August 1, 2016, Brian Chen has joined the portfolio management team with respect to the Fund. Therefore, effective immediately, the following changes are being made with respect to the Fund. Summary Prospectus/Summary Section The section titled “Portfolio Managers” in the summary prospectus and of the summary section of the prospectus with respect to the Fund is hereby deleted and replaced in its entirety with the following: Portfolio Managers Eric Brock, Partner and Director of Research of Clough Capital Partners L.P. (the “Sub-Adviser”), has been a co-portfolio manager of the Fund (including the Fund’s predecessor) since July 2009. Francoise Vappereau, a Portfolio Manager of the Sub-Adviser, has been a co-portfolio manager of the Fund (and of the Fund’s predecessor) since the inception of the predecessor entity in December 2005. Brian Chen, a Portfolio Manager and Partner of the Sub-Adviser, has been a co-portfolio manager of the Fund since August 2016. Prospectus The section titled “The Portfolio Manager” of the prospectus with respect to the Fund shall be deleted and replaced in its entirety with the following: Clough China Fund Each of the persons listed below is a member of the portfolio management team that has primary responsibility for the investments of the Fund. Ms.
